Citation Nr: 1714367	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-18 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for right shoulder disorder.

4. Entitlement to service connection for a left shoulder disorder.

5. Entitlement to service connection for low back disorder.

6. Entitlement to service connection for a skin disorder.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2015, the Board remanded the claims for further development. The AOJ continued the previous denial in a July 2016 supplemental statement of the case (SSOC). The Veteran's claims are now ready for appellate review.

The Board notes that it has recharacterized the claims on appeal to more accurately and broadly reflect the Veteran's contentions. With regard to the claim for skin disorder, the Board notes that its previous October 2015 remand, which indicated that the Veteran claimed service connection as due to herbicides or asbestos, was in error, as the Veteran's statements of record do not claim that a skin disorder was related to previously claimed exposure to herbicides or asbestos, and the record does not otherwise indicate exposure to herbicides or asbestos.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  A right knee disorder did not manifest in service or the one year presumptive period, and is not otherwise related to service.

2. A left knee disorder did not manifest in service or the one year presumptive period, and is not otherwise related to service.

3.  A right shoulder disorder did not manifest in service or the one year presumptive period, and is not otherwise related to service.

4.  There is no competent evidence of a current left shoulder disorder.

5.  A low back disorder did not manifest in service or the one year presumptive period, and is not otherwise related to service.

6.  A skin disorder did not manifest in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for right shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for left shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for low back disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for skin disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.

The record reflects that the RO provided the Veteran with the requisite notice in March 2010, prior to the initial March 2011 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). Records pertaining to the conditions at issue are generally considered to be relevant. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRS) have been associated with the claims file. All identified and available post-service treatment records have been obtained. The Veteran was afforded VA examinations for his claimed left knee and low back disabilities in October 2010 and July 2012. The examination reports have been reviewed and are found to be adequate to make a determination on the claims. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

A VA examination was not obtained in connection with the claimed right knee, left and right shoulders, and skin disabilities decided herein. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, no examination is necessary in order to adjudicate the Veteran's claims of entitlement to service connection for right knee, left and right shoulder, and skin disabilities. As discussed in detail below, there is no evidence of an injury or other incident in service resulting in a current right knee, left or right shoulder, or skin disability.  Further, with regard to these disabilities, the only evidence in support of a relationship between them and service are the Veteran's conclusory generalized lay statements, and such is insufficient to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).  As such, examinations are not required for these claimed disabilities.

Finally, the Board remanded the Veteran's appeal to obtain any outstanding Social Security Administration (SSA) and treatment records. Subsequent to the October 2015 remand, the AOJ obtained treatment records dated since 2002 and associated them with the claims file. An April 2016 response from the SSA National Records Center indicates that there are no SSA medical records pertaining to the Veteran. Consequently, the Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303 (b). However, the continuity and chronicity provisions of 38 C.F.R. § 3.303 (b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a), and therefore, the presumptive service connection provisions based on chronic in-service symptoms and continuous post-service symptoms apply. However, skin lesions or lipomas are not "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the provisions of 38 C.F.R. § 3.303 (b) do not apply. Walker, supra.

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

A claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Analysis

A.  Knees

The Veteran claims that he has a current knee disability related to service. Specifically, he states that his knee was hurting during basic training due to running on hard surfaces. See, e.g., March 2010 statement in support of claim; March 2011 notice of disagreement.

Service treatment records (STRs) reflect that the Veteran sought treatment for his left knee in November 1964. An x-ray showed synovitis, but no definite osseous abnormalities were noted. There was a small ossicle adjacent to the distal medial femoral epicondyle which may be within the medial collateral ligament, which could be of traumatic origin. There are no further notations of complaints for, or treatment of, either knee during service. On July 1966 separation examination, the Veteran denied swollen/painful joints, trick or locked knee, and bone, joint or other deformity. Clinical evaluation of the lower extremities was normal.

Following service, VA treatment records reflect that the Veteran complained of knee soreness in November 2008. In May 2010, the Veteran complained of right knee pain. In June 2015, x-rays revealed advanced bilateral knee degenerative arthritis. In July 2015, a physical therapy consult noted that the Veteran reported a weak bilateral knee. The Veteran was issued bilateral knee braces. In November 2015, the Veteran complained of more significant knee pain, left greater than right. He had no recall of injury but had been working 50 plus hour-weeks for the previous 6 months.

The Veteran was afforded a VA examination and etiological opinion for the left knee in October 2010. During the examination, the Veteran reported that he was unsure if the claimed condition was his right or left knee. He described being in basic training and having difficulty running and walking. He did not remember any "provocative" injury. He questioned whether running on hard surfaces contributed to the problem. He remembered an x-ray was performed. He could not remember what care was provided. After leaving the military, care for either knee has primarily been treating "arthritis." He denied having surgery to either knee. He denied having injections or physical therapy. He denied receiving current care for either knee. Left knee x-rays revealed mild tricompartmental osteoarthritis. The examiner opined that, based on review of the claims file, as well as interview and examination of the Veteran, the left knee disability is not caused by or a result of the Veteran's treatment during military service. The examiner reasoned that the Veteran was treated for left knee in 1964, and the separation examination did not reveal any left knee residual conditions. The Veteran also indicated that he was in good health and marked no for bone, joint or other deformity, "trick" or locked knee, or arthritis.

Based on the foregoing, the Board finds that service connection for the left and right knees is not warranted.

Regarding the right knee, the Veteran has a diagnosis of arthritis. As such, the Veteran has a current disability and the first prong of service connection has been met. However, as the first diagnosis of record is dated in 2015, over 50 years after discharge from service, and there is no evidence that this disease manifested within a year of service, service connection on a presumptive basis is not warranted. 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

As for service connection on a direct basis, as noted above, there is no evidence of an in-service right knee injury. Nor is there evidence of right knee continuity of symptomatology, as the Veteran did not present with complaints of knee pain until November 2008, or indicate that he experienced continuous knee symptoms.

The Board has also considered the Veteran's contentions in support of a nexus. In this case, the Veteran's testimony as to the etiology of his right knee disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See also Jandreau, 492 F.3d at 1377 n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent.

Regarding the left knee, while the Veteran complained of left knee pain in service, the preponderance of the evidence is against a relationship between any current left knee disability and the pain treated in service.

The diagnosis of degenerative disease and whether an event in service is an etiological factors for development of a knee disorder such as degenerative disease are medical questions beyond the realm of lay observation. The first documentation of arthritis of the left knee in the record was not until 2010, many years after service, and the Veteran did not indicate in his statements that he experienced continuity of knee symptomatology.  The Veteran's lay statements relating his current left knee problems to his service are not competent evidence to establish that his degenerative disease was present prior to its diagnosis in 2010; arthritis is not a disability identified through the senses - the diagnosis requires diagnostic studies such as x-rays. Hence, service connection for such disability on the basis that it became manifest in service and has persisted, or on a presumptive basis (for arthritis as a chronic disease) is not warranted.

Moreover, as noted above, the Veteran has not been shown to have the experience, training, or experience necessary to make an etiology opinion to the a claimed knee disorder, in light of the education and training necessary to make a finding with regard to the complexities of arthritis and knee conditions. See Kahana, 24 Vet. App. at 435; see also Jandreau, 492 F.3d at 1377 n.4.

The only other evidence regarding a nexus between the Veteran's left knee disorder and service is the opinion of the October 2010 VA examiner, which concluded that the Veteran's left knee disorder was less likely than not related to the Veteran's military service. This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale. Accordingly, the opinion is found to carry significant weight. Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion. The Veteran has not provided any competent medical or lay evidence to rebut the opinion against the claim or otherwise diminish its probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

As the preponderance of the evidence is against the claims for service connection for left and right knee disorders, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49 at 54-56.

B.  Shoulders

The Veteran claims that he has a current shoulder disability related to service. He stated that he was thrown backwards off a truck picking him up from guard duty with an M-14 on his shoulder during service. See, e.g., March 2010 claim. He has also asserted that he fell off of a top bunk during service, and his whole body hurt. See March 2011 notice of disagreement.

STRs are silent for shoulder complaints. On his July 1966 separation examination, clinical evaluation of the upper extremities was normal, and the Veteran denied a painful or "trick" shoulder on the accompanying report of medical history.

Following service, the Veteran submitted a claim for "shoulder" in March 2010 in which he indicated that his disability began in 2003. However, in a March 2010 statement in support of claim, he reported that he has had problems with a "shoulder condition" since 1982 or 1983, when he was told he had a cracked sternum and problems "coming from that muscle, etc."

Based on the foregoing, the Board finds that service connection for the left and right shoulders is not warranted.

Regarding the left shoulder, the medical and lay evidence does not reflect that the Veteran has had a left shoulder injury at any point during service or thereafter, including during the pendency of his claim. The Board notes that the Veteran has never specified that he has a left shoulder disability. Moreover, the only treatment record pertaining to a shoulder disability specifies that only the right shoulder was evaluated.

The existence of current disability is the cornerstone of a service connection claim. Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110  and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). That a condition or injury occurred in service alone is not enough. There must be disability resulting from that condition or injury. In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit. Rabideau, supra.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  Moreover, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").

The above evidence reflects that there is neither a diagnosis nor specific evidence of impairment with regard to the left shoulder.  The current disability requirement has thus not been met, and the claim for a left shoulder disorder must be denied. Without a current disability, "there can be no service connection." Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

Regarding the right shoulder, the medical evidence reflects that the Veteran has been diagnosed with arthritis by x-ray in May 2010. As such, the Veteran has a current disability and the first prong of service connection has been met. However, as the first diagnosis of record is dated over 42 years after discharge from service, and there is no evidence that this disease manifested within a year of service, service connection on a presumptive basis is not warranted. 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

As for service connection on a direct basis, the evidence does not relate any currently diagnosed right shoulder disorder to service. As noted above, there is no evidence of an in-service right shoulder injury, and the Veteran himself has asserted that shoulder problems did not begin until 1982 or 1983, at least 16 years after discharge from active duty.  There is thus no lay or medical evidence of continuity of symptomatology.

The Board has also considered the Veteran's contentions in support of a nexus. In this case, the Veteran's testimony as to the etiology of his shoulder disabilities is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Kahana, 24 Vet. App. at 435; see also Jandreau, 492 F.3d at 1377 n. 4.  The Veteran's statements in this regard are therefore not competent.

As the preponderance of the evidence is against the claims for left and right shoulder disorders, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49 at 54-56.


C.  Back

The Veteran asserts that he has a current back disorder that had its onset in service. Specifically, he stated that he has had problems with his back since the 1960s, and has had many x-rays which show arthritis or a pulled muscle. See, e.g., March 2010 statement in support of claim.

STRs reflect a complaint of backache after lifting heavy object in November 1964. The remainder of the Veteran's STRs are silent for back complaints or treatment. On July 1966 separation report of medical history, the Veteran denied swollen or painful joints, as well as any bone, joint, or other deformity. Clinical evaluation of the spine was normal.

Following service, VA treatment records reflect a complaint of "knot in back" in October 2003. In February 2006, the Veteran presented with back pain due to a pulled muscle. In May 2010, the Veteran reported low back pain.

In his March 2010 statement in support of claim, the Veteran stated that he was told that he had arthritis in his back in 1991.   Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when the layperson is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's statements in this regard are competent, but must be weighed against the other evidence of record.

On July 2012 VA examination, the Veteran reported that he had pain "off and on" in the low back, but he was unable to recall date of onset or events surrounding. The Veteran denied triggers or aggravators, trauma, or surgery. The pain resolved spontaneously. X-rays revealed degenerative joint disease of the lower lumbar spine, first degree spondylolisthesis of L5-S1, and very minimal lumbar spondylosis. Following physical examination and review of the claims file, the examiner opined that the Veteran's current low back disability was less likely than not (less than 50 percent probability) incurred in or caused by the back pain that occurred during service in November 1964. The examiner reasoned that the STR dated November 1964 documented an isolated complaint for personal history of backache after lifting an object, without diagnosis of sequelae. On the active duty separation examination, the Veteran stated "I know I am in good health" without back condition noted. VA treatment records show no supporting evidence for back condition.

Based on the foregoing, the Board finds that service connection for a back disorder is not warranted. While the Veteran complained of back pain in service, the preponderance of the evidence is against a relationship between any current back disorder and the pain treated in service.

The diagnosis of degenerative disease and whether an event in service is an etiological factor for development of a back disorder such as degenerative disease of the spine absent evidence of continuity of complaints are medical questions beyond the realm of lay observation. The first documentation of arthritis of the back in the record was not until 2012, many years after service.  Moreover, the Board finds the contemporaneous lay statements of the Veteran at the time of separation from service indicating a lack of back symptoms as well as his statements to health care providers indicating pain on and off without a specific date of onset are of greater probative weight than statements indicating continuous back problems since service.  Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  The Veteran's statements indicating continuity of back symptoms are therefore not credible.

The Veteran's lay statements relating his current back problems to his service are not competent evidence to establish that his degenerative disease was present prior to its diagnosis in 2012. Hence, service connection for such disability on the basis that it became manifest in service and has persisted, or on a presumptive basis (for arthritis as a chronic disease) is not warranted.

Moreover, the Veteran been shown to have the experience, training, or experience necessary to render a competent etiology opinion as to the claimed back disability.  This issue relates to testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  The Veteran's statements in this regard are therefore not competent.  See Kahana, 24 Vet. App. at 435; see also Jandreau, 492 F.3d at 1377 n. 4.

The only other evidence regarding a nexus between the Veteran's low back disorder and service is the opinion of the July 2012 VA examiner, which concluded that the Veteran's low back disorder was less likely than not related to the Veteran's military service. This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale. Accordingly, the opinion is found to carry significant weight. The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight. See Wray, 7 Vet. App. at 492-93.

As the preponderance of the evidence is against the claim for low back disorder, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49 at 54-56.

D.  Skin

The Veteran claims that he has a skin disorder related to service.

STRs are silent for skin complaints. On his July 1966 separation examination, clinical evaluation of the skin was normal.

Following service, an October 2006 VA treatment record reflects that the Veteran reported a mass on his back that had gotten larger over the previous 5 to 6 years. 

A November 2006 VA treatment record notes that a physician performed a scapular excision of a lipoma on the back. 

A June 2010 VA treatment record notes a lesion in the right ear. 

In September 2010, the Veteran submitted two statements indicating that that his doctors told him he had a bad condition of dry skin of the face, hands, back, and stomach. Additionally, he reported that a nurse told him to see a doctor for potential skin cancer on the top and side of his head.

In his July 2012 VA Form 9 (formal appeal), the Veteran stated that he believed the previous mass on his back was related to his falling backwards off a ton and a half truck onto a paved road with ice with a M-14 on his back.

A February 2013 treatment record reflected several skin lesions.

Based on the foregoing, the Board finds that service connection for a skin disorder is not warranted. The evidence does not relate any currently diagnosed skin lesions to service. Instead, VA treatment records reflect that a diagnosis of lipoma on the back in November 2006, with a reported onset of between 2000 and 2001, at least 33 years after service separation.  Moreover, the Veteran's statements do not indicate that he has had continuity of skin symptomatology.  In addition, while the Veteran contends that the lipoma removed from his back in 2006 was related to an in-service fall, the Board finds that he is not competent to provide an opinion regarding the nexus between a diagnosed lipoma and the claimed in-service injury, given the complex nature of this question. See Kahana, 24 Vet. App. at 435; See also Jandreau, 492 F.3d at 1377 n.4.  The Veteran's statements in this regard are therefore not competent.

As the preponderance of the evidence is against the claim for skin disorder, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49 at 54-56.





ORDER

Entitlement to service connection for right knee disorder is denied.

Entitlement to service connection for left knee disorder is denied.

Entitlement to service connection for right shoulder disorder is denied.

Entitlement to service connection for left shoulder disorder is denied.

Entitlement to service connection for low back disorder is denied.

Entitlement to service connection for a skin disorder is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


